As filed with the Securities and Exchange Commission on February 1, 2008 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ISCO International, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 36-3688459 (State or Other Jurisdiction of (IRS Employer Identification Number) Incorporation or Organization) 1001 Cambridge Drive Elk Grove Village, Illinois 60007 (847) 391-9400 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Ralph Pini Interim Chief Executive Officer ISCO International, Inc. 1001 Cambridge Drive Elk Grove Village, Illinois 60007 (847) 391-9400 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) COPIES TO: Barry M. Abelson, Esquire Michael P. Gallagher, Esquire Pepper Hamilton LLP Pepper Hamilton LLP 3000 Two Logan Square 400 Berwyn Park Eighteenth and Arch Streets 800 Cassatt Road Philadelphia, Pennsylvania Berwyn, Pennsylvania 19103-279919312-1183 (215) 981-4000(610) 640-7800 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. If this Form is a post-effective amendment filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. CALCULATION OF REGISTRATION FEE Title of Shares To Be Registered Amount To Be Registered Proposed Maximum Aggregate Price Per Unit(1) Proposed Maximum Aggregate Offering Price(1) Amount Of Registration Fee Common Stock, $0.001 par value 93,335,695 $0.17 $15,867,069 $624 (1) The amount is based on the average of the high and low prices of ISCO International Inc.’s common stock on the American Stock Exchange on January 30, 2008 and is used solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1 SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. The information in this prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion Preliminary Prospectus dated February 1, 2008 PROSPECTUS 93,335,695 SHARES ISCO INTERNATIONAL, INC. COMMON STOCK This prospectus relates to the resale of an aggregate of 93,335,695 shares of common stock that are issuable or were issued to the stockholders listed on page 15-18, or the selling stockholders, (i) upon conversion, for both principal and interest, of our 7% Senior Secured Convertible Notes due August 1, 2009, or the Notes, we issued to our lenders pursuant to an Amendment to Loan Documents dated June 26, 2007, or the Loan Documents, in connection with the restructuring of our line of credit arrangement, (ii) upon conversion of a portion of the notes previously held by our lenders at the time of the debt restructuring, and (iii) in exchange for all of the stock of Clarity Communication Systems Inc., or Clarity, which was held entirely by Mr. James Fuentes, and satisfaction of the rights under the Clarity’s Non-Qualified Phantom Stock Plan and Clarity’s At-Risk Compensation Plans owed to Mr. Fuentes and certain of Clarity rightsholders, or the Non-Continuing Rightsholders, pursuant to an Agreement and Plan of Merger dated November 13, 2007, or the Merger Agreement. The selling stockholders, or their successors-in-interest, may offer the common stock through public or private transactions, at prevailing market prices, at prices related to prevailing market prices or at privately negotiated prices. We will not receive any proceeds from the sale of any of these shares by either of the selling stockholders. Other than the selling commissions and fees and stock transfer taxes, we will pay all expenses of the registration. Our common stock is listed on the American Stock Exchange under the symbol “ISO.” On January 31, 2008, the reported last sale price of our common stock on the American Stock Exchange was $0.18 per share. Our principal offices are located at 1001 Cambridge Drive, Elk Grove Village, Illinois 60007, our telephone number is (847) 391-9400. INVESTING IN OUR COMMON STOCK INVOLVES RISKS. YOU SHOULD CAREFULLY CONSIDER THE “RISK FACTORS”
